DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
Claims 1, 3-5, 8, and 10-36 are pending. 
Claims 12-15 are withdrawn. 
Claims 1 and 16-17 are currently amended.
Claims 30-36 are new. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al (US 2009/0206522) hereinafter HEIN (already of record).


applying a layer of the pulverulent building material onto a build area with an application device [Fig. 1 #40], the application device comprising a recoating unit [Fig. 1 #41c-d] movable across the build area in an application direction from a first end of the build area to a second opposed end of the build area, the recoating unit having a space formed (the lower end of the material space) [see modified Figure 1 below] therein which receives the pulverulent building material at a top end from a supply and discharges the pulverulent building material through a bottom end as the recoating unit moves across the build area [0021-22; 0028-29]; 
providing at least one supply of unheated pulverulent building material in a supply container [Fig. 1 #10] which is located in fixed relation at an end of the build area [0021-22], the supply further having a first dosing unit [Fig. 1 #9]; 

    PNG
    media_image1.png
    1225
    1523
    media_image1.png
    Greyscale

feeding the pulverulent building material into a preheating module of the AM apparatus [see modified Figure 1 above; Fig. 1 #43 and 46; 0040], the preheating module being arranged separate from the recoating unit (as it is above the recoating unit) and also separate from the supply (as a part of the application device) and arranged to receive pulverulent building material from the supply and then to deliver pre-heated pulverulent building material to the recoater space [0021-22; 0028-29], 
the preheating module defining a container (formed by the walls) [Fig. 1 #41a-b] having an interior within which the pulverulent building material is supplied [see modified Figure 1 above], 

the preheating module radiant heater being dimensioned so as to heat substantially only pulverulent building material within the preheating module (it is understood the preheating works in this manner towards only the powder) [0039-40] and the pulverulent building material defining an upper surface in the preheating module interior [Fig. 2 #47]; 
and heating the pulverulent building material within the preheating module to a temperature (working temperature) below a melting temperature (a sintering temperature which is understood to be the melting temperature) [0016; 0024; 0040] of the pulverulent building material, 
wherein a portion of the pulverulent building material is received by the preheating module container from the supply through a controlled discharge using the first dosing unit of the supply (it is understood that as a dosing unit it controls the discharge of the powder) [0021-22], the pulverulent building material is heated in the preheating module by the preheating module radiant heater [0040], and the preheated pulverulent building material is transferred from the preheating module to the recoating unit through a controlled discharge using the second dosing device of the preheating unit [0028-29].

A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 31, HEIN teaches claim 30 and further wherein the preheating module radiant heater is operated continuously throughout the applying of a layer to thereby maintain the pulverulent building material within the preheating module at a generally constant temperature (as the reference is silent to the heaters being turned off).

As for claim 32, HEIN teaches claim 30 and further wherein the radiant heater is operated continuously throughout applying of a layer to thereby maintain the pulverulent building material within the preheating module at a generally constant temperature (the working temperature which must be within a certain window) [0016; 0024], and the preheating module is mounted to travel with the recoating unit (as it all travels together as part of the application device).

As for claim 33, HEIN teaches claim 30 and further wherein the pulverulent building material is not further heated within the recoating unit (as there is no heater at the recoating unit therefore it is understood that no further heating within the recoating unit occurs).



As for claim 35, HEIN teaches claim 30 and a further that the preheating module further comprises a fluidization unit that supplies a protective gas to the container of the preheating module to fluidize the pulverulent building material received therein [Abstract; 0029; 0031].

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hein et al (US 2009/0206522) hereinafter HEIN as applied to claim 30 and further in view of Harvey (US 2008/0120802) hereinafter HARVEY (already of record) and Kwon (US 2010/0088845) hereinafter KWON (already of record).

As for claim 36, HEIN teaches claim 30 but do not teach a blower to clean off the local radiant heater.
HARVEY teaches a blower (cleaning tool) that can be used to clean the exterior surface of radiators and/or heat exchangers that are closely packed together and can be used to clean electronic equipment (in confined spaces, an additive manufacturing device is substantially an electronic) [0063; 0068] and which can employ gas to clean [0067],
KWON teaches that it is important to clean dust off of the heat radiators of electronic appliances as dust buildup (which the Examiner would expect in an additive manufacturing 
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the blower of HARVEY to clean the radiant heaters of HEIN as KWON teaches that this would reduce the likelihood of fire and improve the heat efficiency of the radiant heaters.

Claims 1, 3-5, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al (US 2009/0206522) hereinafter HEIN (already of record) in view of McFarland et al (US 2016/0193696) hereinafter MC.

As for claim 1, HEIN teaches a method for making a three-dimensional object by layer- wise application and selective solidification of a pulverulent building material [Abstract] comprising the steps of:
locally preheating the pulverulent building material to be applied in an applied powder using a radiant heater in a preheating unit (by heating in a dosing module in which radiant heaters are simple substitutions for heating elements) [Fig. 1 #9; 0039; 0052], and the radiant heater (being a part of the dosing module) being located spaced from a separate supply [Fig. 1 #10]; similarly, it is understood that such a heater associated with the stationary dosing module would also be stationary,

selectively solidifying the applied powder layer at positions corresponding to a cross- section of the object to be made [0015; 0023]; 
repeating the steps of applying and selectively solidifying until the object is completed [0026]; and 
providing, in addition to the locally effective radiant heater of the preheating unit, a non- locally effective radiant heat source [Fig. 1 #12] that heats the pulverulent building material after being applied on the build area [0016; 0025], 
wherein the application device is in communication with an outlet of the preheating unit in at least one operational position of the application device at an end of travel of the application device across the build area [0021-22], 
the preheating unit being arranged stationary (as the dosage device does not travel) and separate from the application device [Fig. 1 #9 vs Fig. 1 #40], wherein a portion of the pulverulent building material is received by the preheating unit, the pulverulent building material is heated in the preheating module unit by the locally effective radiant heater and the heated pulverulent building material is transferred from the preheating unit to the recoating unit (by preheating in the dosing unit a dose is understood to be preheated before being dispensed) [0015; 0021; 0039; 0052].

HEIN does not teach that the preheater has the radiant heater being arranged a vertical distance above a surface of the pulverulent building material that is preheated within the 
MC teaches a method of additive manufacturing layer by layer by dispensing and applying a powder [Abstract; 0052-53] a dosing unit (a hopper which supplies a measured dose from a separate supply unit) [Fig. 1 #127; 0059] and which includes a preheater (a heater) [Fig. 1 #136] which is located above the powder surface of the dosing unit [0059]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had the preheater arranged vertically above the surface of the powder material as taught by MC in the dosing unit (aka the preheater) of HEIN as this would have amounted to a simple substitution of heating positions with the expected result of preheating. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 3, HEIN/MC teach claim 1 and HEIN further teaches that the recoating unit is at least partially closed in the application direction and in an opposite direction to the application direction (by having walls) [Fig. 2 #41].

As for claim 4, HEIN/MC teach claim 1 and HEIN further teaches filling the application device with the pulverulent building material at a filling location (the area under the dosing device) [0021-22], wherein the radiant heater is spaced apart from the filling location in an application direction or in an opposite direction to the application direction (as it is understood as depicted that the radiant heater is not on application direction B) [Fig. 1 B].

As for claim 5, HEIN/MC teach claim 1 and HEIN further comprising moving the recoating unit to a location of the locally effective radiant heater before heating the pulverulent building material within the recoating unit by the locally effective radiant heater (as it is understood that the preheating is done before the dosing) [0021-22].

As for claim 8, HEIN/MC teach claim 1 and HEIN further wherein the application device comprises a dosing unit (supply chamber) [Fig. 2 #48; 0029] between the preheating unit and the recoating unit (as this is between the recoater and the preheater) [Fig. 2 #48] that is moved together with the recoating unit during application of the layer (as this supply chamber moves with the application device) [0021-22] and further comprising dosing the pulverulent building material in the recoating unit (as the blades level the powder and in this manner doses) [0029].

As for claim 10, HEIN/MC teach claim 1 and HEIN further teaches that the pulverulent building material to be applied is fluidized [0029] during heating (the Examiner notes that during the preheating is not explicitly claimed and that an additional heating can occur in the application device) using heated gas (as the fluid medium which is the gas is brought to a temperature at least of the powder) [0038; 0040].

As for claim 11, HEIN/MC teach claim 1 and HEIN/MC further teaches comprising arranging the locally effective radiant heater a predefined distance from the surface of the .

Claims 16-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al (US 2009/0206522) hereinafter HEIN (already of record) in view of McFarland et al (US 2016/0193696) hereinafter MC and Chen et al (US 2015/0308741) hereinafter CHEN (already of record).

As for claim 16, HEIN teaches a method for making a three-dimensional object by layer- wise application and selective solidification of a pulverulent building material [Abstract] comprising the steps of: 
applying a layer of the pulverulent building material onto a build area with an application device [Fig. 1 #40; 0021-22], the application device comprising: 
a recoating unit (the walls and the blades) [Fig. 1 #41] movable across the build area in an application direction, the recoating unit having a well [Fig. 1 #48] formed therein which receives the pulverulent building material at a top end and discharges the pulverulent building material through a bottom end as the recoating unit moves across the build area [0027-29]; 
providing a supply of the pulverulent building material [Fig. 1 #10; 0021]; 
providing a preheating module (a dosing unit which can employ preheating) [Fig. 1 #9; 0039; 0052] into which the pulverulent building material is fed from the supply [0021], the preheating module being stationarily mounted relative to the supply and the recoating unit (as it does not travel) and arranged to deliver pre-heated pulverulent building material to the well 
the pulverulent building material is heated in the preheating module by the radiant heater to a predetermined preheated temperature, and the preheated pulverulent building material is transferred from the preheating module to the recoating unit [0021-22; 0039; 0052].
HEIN does not teach:
the preheating module further including a radiant heater located above a surface of the pulverulent building material supplied to the interior space, 
and providing a metering device at a bottom of the interior space upstream from the outlet and its use. 
MC teaches a method of additive manufacturing layer by layer by dispensing and applying a powder [Abstract; 0052-53] a dosing unit (a hopper which supplies a measured dose from a separate supply unit) [Fig. 1 #127; 0059] and which includes a preheater (a heater) [Fig. 1 #136] which is located above the powder surface of the dosing unit [0059]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had the preheater arranged vertically above the surface of the powder material as taught by MC in the dosing unit (aka the preheater) of HEIN as this would have amounted to a simple substitution of heating positions with the expected result of preheating. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

providing a metering device at a bottom of the interior space upstream from the outlet and its use.
CHEN teaches a method of using a dosing device [Abstract; 0017] which employs a stirrer [Fig. 2A #203] and a powder amount control bar [Fig. 2A #202] at the bottom of the interior space [Fig. 2a #200] and above an outlet (powder falling port) [Fig. 2A #201] to meter out doses [0018]. This allows for the control of the amount of the construction powder to be ejected out [0018].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the metering device and method of its use as taught by CHEN to the bottom of the preheating device of HEIN/MC in order to aid in the control of the amount of the construction powder to be ejected out. As CHEN controls the amount of the powder to be ejected it is understood that the discharge would be controlled.
While it is understood that the preheater of HEIN has an interior space, should the Applicant disagree: 
It would have been obvious to have added the interior space [Fig. 2A #200] of CHEN to the preheater of HEIN/MC as this would have aided in the control of the discharge of powder (as it is understood that by accommodating the powder it aids in the control of discharge) [CHEN: 0017-18].

As for claim 17, HEIN teaches a method for making a three-dimensional object by layer- wise application and selective solidification of a pulverulent building material in an Additive 
applying a layer of the pulverulent building material onto a build area with an application device [Fig. 1 #40; 0021-22; 0028], the application device comprising a recoating unit (the walls and blades) [Fig. 1 #41] movable across the build area in an application direction (movable with the application device), 
the recoating unit having a space formed therein [Fig. 1 #48] which receives the pulverulent building material at a top end from a supply and discharges the pulverulent building material through a bottom end as the recoating unit moves across the build area [0027-29]; 
the AM apparatus further comprising a preheating module (dosing unit which can preheat) [Fig. 1 #9; 0039; 0052] into which pulverulent building material is fed from a supply [Fig. 1 #10; 0021], the preheating module [Fig. 1 #9] being arranged separate from the recoating unit (as a part of the application device which is entirely separate) [Fig. 1 #40] and stationarily located (as it does not travel) at a point of travel [Fig. 1 B] of the recoating unit, 
and arranged to deliver pre-heated pulverulent building material (as the dosing unit which performs preheating is understood to preheat each dose) to the space when the recoating unit is temporarily located adjacent an outlet of the preheating module [0021-22; 0039; 0052], 
and heating the pulverulent building material within the preheating module to a temperature below a melting temperature of the pulverulent building material (a work 
HEIN does not teach:
the preheating module defining a container within which the pulverulent building material is supplied and a dosing device at a bottom of the container, the preheated pulverulent building material is transferred from the preheating module to the recoating unit through a controlled discharge using the dosing device,
and the preheating module further including a preheating module radiant heater located above a surface of the pulverulent building material supplied to the container; 
MC teaches a method of additive manufacturing layer by layer by dispensing and applying a powder [Abstract; 0052-53] a dosing unit (a hopper which supplies a measured dose from a separate supply unit) [Fig. 1 #127; 0059] and which includes a preheater (a heater) [Fig. 1 #136] which is located above the powder surface of the dosing unit [0059]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had the preheater arranged vertically above the surface of the powder material as taught by MC in the dosing unit (aka the preheater) of HEIN as this would have amounted to a simple substitution of heating positions with the expected result of prima facie obvious [see e.g. MPEP 2143(I)(B)].
HEIN/MC does not teach:
the preheating module defining a container within which the pulverulent building material is supplied and a dosing device at a bottom of the container, the preheated pulverulent building material is transferred from the preheating module to the recoating unit through a controlled discharge using the dosing device,
CHEN teaches a method of using a preheating device [Abstract; 0017] which employs a stirrer [Fig. 2A #203] and a powder amount control bar [Fig. 2A #202] at the bottom of the interior space [Fig. 2a #200] and above an outlet (powder falling port) [Fig. 2A #201] to meter out doses [0018]. The dosing device also contains a container (accommodation space with walls, it is understood that by accommodating the powder it aids in the control of discharge) [Fig. 2A #200; 0018]. This configuration allows for the control of the amount of the construction powder to be ejected out [0018].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the dosing device with its container and method of its use as taught by CHEN to the bottom of the preheating device of HEIN/MC in order to aid in the control of the amount of the construction powder to be ejected out. As CHEN controls the amount of the powder to be ejected it is understood that the discharge would be controlled.



As for claim 19, HEIN/MC/CHEN teach claim 16 and wherein the radiant heater is operated continuously throughout applying of a layer (as the references are silent to the heaters ever being turned off) to thereby maintain the pulverulent building material within the preheating module at a generally constant temperature (to a working temperature) [HEIN: 0016; 0024].

	As for claim 20, HEIN/MC/CHEN teach claim 16 and HEIN further teaches a further radiant heater [Fig. 1 #12] in addition to the radiant heater of the preheating module that globally heats the layer of the pulverulent building material after being applied by the application device [0016; 0025].

	As for claim 21, HEIN/MC/CHEN teach claim 17 and HEIN further teaches a further radiant heater [Fig. 1 #12] in addition to the radiant heater of the preheating module that globally heats the layer of the pulverulent building material after being applied by the application device [0016; 0025].

	As for claim 22, HEIN/MC/CHEN teach claim 16 and HEIN further teaches a fluidization unit for supplying a protective gas (nitrogen gas which does not react with the substrate 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the fluidization unit in the preheater in order to aid in the homogenization and flowability of building material which would be appreciated in a device intended to dose building material. 

As for claim 23, HEIN/MC/CHEN teach claim 17 and HEIN further teaches a fluidization unit for supplying a protective gas (nitrogen gas which does not react with the substrate therefore ‘protective’) to an interior space to fluidize the pulverulent building material received therein (as a fluidization aid) which is done to aid in the homogenization of building material and to improve flowability which would be appreciated in a device intended to dose building material [Abstract; 0029; 0031].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the fluidization unit in the preheater in order to aid in the homogenization and flowability of building material which would be appreciated in a device intended to dose building material. 



As for claim 25, HEIN/MC/CHEN teach claim 17 and CHEN further teaches that the preheating module further comprises a stirring unit [Fig. 2A #203] that mixes the pulverulent building material received in the interior space [0018].

As for claim 28, HEIN/MC/CHEN teach claim 16 and it is understood in the combination that it further teaches arranging the radiant heater a predefined distance from the surface of the pulverulent building material to be heated (as the radiant heater by being stationary is always a ‘predetermined distance’ from the surface) [see claim 16].

As for claim 29, HEIN/MC/CHEN teach claim 17 and it is understood in the combination that it further teaches arranging the radiant heater a predefined distance from the surface of the pulverulent building material to be heated (as the radiant heater by being stationary is always a ‘predetermined distance’ from the surface) [see claim 17].


Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al (US 2009/0206522) hereinafter HEIN (already of record) in view of McFarland et al (US 2016/0193696) hereinafter MC and Chen et al (US 2015/0308741) hereinafter CHEN (already of record) as applied to claims 16-17 and further in view of Harvey (US 2008/0120802) hereinafter HARVEY (already of record) and Kwon (US 2010/0088845) hereinafter KWON (already of record).

As for claims 26-27, HEIN/MC/CHEN teach claims 16-17 but do not teach a blower to clean off the local radiant heater.

HARVEY teaches a blower (cleaning tool) that can be used to clean the exterior surface of radiators and/or heat exchangers that are closely packed together and can be used to clean electronic equipment (in confined spaces, an additive manufacturing device is substantially an electronic) [0063; 0068] and which can employ gas to clean [0067],
KWON teaches that it is important to clean dust off of the heat radiators of electronic appliances as dust buildup (which the Examiner would expect in an additive manufacturing device to include stray powder buildup) increases the likelihood of fire and reduces heat efficiency.
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the blower of HARVEY to clean the radiant heaters of HEIN/MC/CHEN as KWON teaches that this would reduce the likelihood of fire and improve the heat efficiency of the radiant heaters.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8, 10-11, 16-36 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
                                                                                                                                                                                         /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712